



COURT OF APPEAL FOR ONTARIO

CITATION: Keays v. Zipursky, 2015 ONCA 635

DATE: 20150918

DOCKET: C59323

Laskin, MacPherson and MacFarland JJ.A.

BETWEEN

Rita Marie Keays

Appellant

and

Dr. Robert Zipursky

Respondent

No one appearing for the appellant

Joel Kerr,
amicus curiae


Janice Blackburn, for the respondent

Heard: September 15, 2015

On appeal from the judgment of Justice Kim A.
    Carpenter-Gunn of the Superior Court of Justice, dated July 28, 2014.

APPEAL BOOK ENDORSEMENT

[1]

It is now 11:00 a.m. and Ms. Keays has not appeared. We are advised that
    she went AWOL from St. Josephs and under the
MHA
she has been deemed
    discharged. This appeal is dismissed as abandoned.


